PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 18-4291


UNITED STATES OF AMERICA,

                   Plaintiff – Appellee,

             v.

CHRISTOPHER RODRIGUEZ-SORIANO, a/k/a Christopher Soriano, a/k/a
Christopher Soriano-Rodriguez,

                   Defendant – Appellant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17–cr–00197–LO–1)


Argued: January 30, 2019                                      Decided: July 24, 2019


Before GREGORY, Chief Judge, RICHARDSON, Circuit Judge, and DUNCAN, Senior
Circuit Judge.


Conviction reversed and remanded by published opinion. Chief Judge Gregory wrote the
opinion, in which Senior Judge Duncan joined. Judge Richardson wrote a dissenting
opinion.


ARGUED: Caroline Swift Platt, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Alexandria, Virginia, for Appellant.       James L. Trump, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee. ON BRIEF:
Geremy C. Kamens, Federal Public Defender, Shannon Quill, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for
Appellant. G. Zach Terwilliger, United States Attorney, Christopher K. Grieco, Special
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.




                                   2
GREGORY, Chief Judge:

       Christopher Rodriguez-Soriano was found guilty of knowingly making a false

statement to a licensed firearms dealer in the acquisition of a firearm, stating that he was

the actual purchaser of the firearms when he was acquiring them for another individual.

He appeals the district court’s exclusion of proposed expert testimony at trial, as well as

denial of his motion for judgment of acquittal. Rodriguez-Soriano challenges the district

court’s determination that proposed expert testimony related to false confessions,

excluded pursuant to Federal Rule of Evidence 702, was not reliable or relevant, and that

the risk of prejudice outweighed its probative value, and thus it was also properly

excluded under Federal Rule of Evidence 403. We conclude that, for the reasons stated

below, we need not determine whether the expert testimony was properly excluded

because the evidence introduced at trial was insufficient to independently corroborate

Rodriguez-Soriano’s confession. We therefore reverse the district court’s judgment of

conviction and remand for the entry of a judgment of acquittal.



                                             I.

       On July 25, 2015, Rodriguez-Soriano purchased two firearms, a Ruger P95 9mm

pistol and a Beemiller Hi-Point C9 9mm pistol, from a Northern Virginia location of

Gander Mountain Company, a licensed firearms dealer.            At the time of purchase,

Rodriguez-Soriano completed Bureau of Alcohol, Tobacco and Firearms (“ATF”) Form

4473, “Report of Multiple Sale or Other Disposition of Pistols and Revolvers,” which

listed him as the purchaser of both firearms. He marked the box indicating that he was

                                             3
the actual buyer of the firearms listed on the form. 1 Gander Mountain completed another

ATF-required document, a “Multiple Sale Summary,” documenting that Rodriguez-

Soriano purchased both firearms in a single transaction.

       In November 2016, a Washington, D.C. homicide detective sought the assistance

of the ATF after receiving information that one of the firearms Rodriguez-Soriano

purchased was used in a homicide. Based on this information, ATF Special Agent David

Burkholder and ATF Task Force Officer Kevin McConnell interviewed Rodriguez-

Soriano on two occasions about his gun purchases. 2

       Rodriguez-Soriano initially told the agents that the two firearms he purchased

were stolen sometime in late 2015 and described the circumstances surrounding their

theft. According to Rodriguez-Soriano, he didn’t know exactly when they were stolen,

and didn’t notice they were missing until mid-November. At some point during that time

period he found the closet where he kept the guns in disarray, but its condition did not

alert him to the theft. He then revealed to the agents he suspected that a friend had

broken the lock on his basement door to enter and steal the guns, but he didn’t




       1
         Form 4473 includes the statement, “You are not the actual buyer if you are
acquiring the firearm(s) on behalf of another person. If you are not the actual buyer, the
dealer cannot transfer the firearm(s) to you.” J.A. 178. Rodriguez-Soriano also watched
a short video on straw purchases entitled, “Don’t Lie for the Other Guy.” J.A. 318.
       2
         At trial, defense counsel objected to Burkholder’s testimony as to what the
detective revealed to him regarding the homicide. The court overruled the objection and
permitted his testimony because it was not offered for the truth of the matter, but rather to
explain why the agents investigated Rodriguez-Soriano’s purchase of the guns. J.A. 192.

                                             4
immediately notice the lock was broken and could not say which of his friends knew he

had firearms. He later identified one, who he referred to as “D.”

       When asked why he purchased two guns, Rodriguez-Soriano responded that the

Hi-Point pistol “kept jamming” at the shooting range, so he returned to purchase the other

firearm. The agents immediately knew this statement was false because the ATF forms

documenting the purchase indicated that the two firearms had been purchased in a single

transaction. The agents then “pivoted,” expressing doubt as to the veracity of his story.

J.A. 420. The agents informed Rodriguez-Soriano that straw purchasers often say that

guns they have purchased were stolen and informed him it was a crime punishable by up

to five years in prison to lie to federal agents. They revealed that they knew he had

purchased the guns for someone else because the person had told them so, the situation

was very serious because one of the guns had been used in a homicide, and they were

giving him the opportunity to “come clean.” J.A. 420-21.            They characterized the

purchase of the gun as “minimal” compared to what had been done with it, but warned

him about continuing to “go down the path” of lying about the guns being stolen. J.A.

421.

       Rodriguez-Soriano then confessed to the agents that he purchased the two 9mm

handguns at the request of an acquaintance named “Ron.”             He revealed that Ron

approached him in late May 2015 about buying two handguns for him. Rodriguez-

Soriano did not immediately accept Ron’s offer, but when their paths crossed again,

Rodriguez-Soriano told him, “I can do that favor for you.” Ron gave Rodriguez-Soriano

$650 to buy two guns. After the purchase, Rodriguez-Soriano met Ron and his friend,

                                            5
“D,” in the parking lot of a convenience store where Rodriguez-Soriano entered their car,

showed them the guns, and left the guns on the back seat.

       After Rodriguez-Soriano confessed, the agents reviewed Form 4473 with him. He

admitted it was his name, information, and mark in the box indicating that he was the

actual buyer of the firearms. At a follow-up interview conducted eighteen days later,

Rodriguez-Soriano confirmed the statements he made in his prior interview. Rodriguez-

Soriano was indicted on one count of knowingly making a false statement to a licensed

firearms dealer in the acquisition of a firearm, stating that he was the actual purchaser of

the firearms when he was acquiring them for another individual, in violation of 18 U.S.C.

§ 924(a)(1)(A).

       Agent Burkholder, an ATF records management employee, and Gander

Mountain’s former general manager, as the representative of the licensed firearms dealer,

testified for the government at trial. But the homicide detective and the men who,

according to Rodriguez-Soriano’s confession, gave him the cash for and took possession

of the guns he purchased did not. The gun used in the homicide was not introduced into

evidence.    Rodriguez-Soriano did not present any evidence in response to the

government’s case. He instead moved for a judgment of acquittal under Federal Rule of

Criminal Procedure 29, arguing that the evidence was insufficient to support his

conviction because the only evidence of criminal activity was Rodriguez-Soriano’s own

uncorroborated statement to the ATF agents.        The district court denied the motion,

finding that “given the other evidence surrounding his confession,” further corroboration

was not “legally necessary” because the government produced sufficient evidence as to

                                             6
each of the elements of the offense. J.A. 233-34; 239. The jury found Rodriguez-

Soriano guilty of the offense charged.

      This appeal followed.



                                           II.

      This Court reviews de novo the district court’s denial of the motion for acquittal

under Federal Rule of Criminal Procedure 29. United States v. Jaensch, 665 F.3d 83, 93

(4th Cir. 2001); Fed. R. Crim. P. 29. In reviewing a challenge to the sufficiency of the

evidence, an appellate court must ask whether “there is substantial evidence, taking the

view most favorable to the Government, to support” the conviction. Glasser v. United

States, 315 U.S. 60, 80 (1942). “[S]ubstantial evidence is evidence that a reasonable

finder of fact could accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.” United States v. Burgos, 94 F.3d 849, 862

(4th Cir. 1996) (en banc); see also United States v. Kasai, 736 F. App’x 414, 415 (4th

Cir. 2018) (citing United States v. Cowden, 882 F.3d 464, 474 (4th Cir. 2018).

“[A]ppellate reversal on grounds of insufficient evidence . . . will be confined “to cases

where the prosecution’s failure is clear.” Burgos, 94 F.3d at 862 (citing Burks v. United

States, 437 U.S. 1, 17 (1978); see also United States v. Palomino-Coronado, 805 F.3d
127, 130 (4th Cir. 2015); United States v. Green, 599 F.3d 360, 367 (4th Cir.), cert.

denied, 562 U.S. 913 (2010). The government may rely on circumstantial evidence and

inferences, but it still must prove each element of an offense beyond a reasonable doubt.

See Burgos, 94 F.3d at 858–59.

                                            7
                                             III.

       Rodriguez-Soriano contends that the district court erred in denying his motion for

acquittal because the evidence presented at trial was insufficient to sustain a conviction.

We agree.     The government presented no evidence other than Rodriguez-Soriano’s

uncorroborated confession that his statement to a licensed firearms dealer regarding the

identity of the actual buyer of the firearms was false.

                                             A.

       Section 924(a)(1) provides in pertinent part:

       [W]hoever knowingly makes any false statement or representation with
       respect to the information required by [Chapter 44 of Title 18 of the United
       States Code] to be kept in the records of a person licensed under this
       chapter or in applying for any license or exemption or relief from disability
       under the provisions of this chapter . . . shall be fined under this title,
       imprisoned not more than five years, or both.

18 U.S.C. § 924(a)(1)(A).

       Section 924(a)(1)(A) prohibits individuals from knowingly making any false

statement or representation with respect to the information required to be kept in the

records of a federally licensed firearms dealer. It applies to “straw purchases,” in which

an ineligible buyer uses a “straw man” to purchase firearms. See United States v. Nelson,

221 F.3d 1206, 1209-10 (11th Cir. 2000) (affirming § 924(a)(1)(A) conviction of

defendants who hired individuals to purchase firearms by falsely representing themselves

to be the actual buyers when defendants supplied the money for the purchases and

intended to possess the firearms). A false statement or representation on an ATF Form

4473 as to the identity of the actual buyer of a firearm constitutes a violation of


                                              8
§ 924(a)(1)(A). Nelson, 221 F.3d at 1209–10; United States v. Abramski, 778 F. Supp. 2d
678, 681 (W.D. Va. 2011), aff’d, 706 F.3d 307 (4th Cir. 2013).

       To establish a violation of § 924(a)(1)(A), the government must prove: (1) the

dealer was a federally licensed firearms dealer at the time the offense occurred; (2) the

defendant made a false statement or representation in a record that the licensed firearm

dealer was required by federal law to maintain; and (3) the defendant made the false

statement with knowledge of its falsity. United States v. Abramski, 706 F.3d 307, 316–17

(4th Cir. 2013), aff’d, 573 U.S. 169 (2014). Thus, to convict Rodriguez-Soriano under

this statute, it was the government’s burden to prove that he falsely stated to the licensed

firearms dealer that he was purchasing the firearms for himself with the knowledge that

the statement was false. But the government has failed to meet its burden. Rodriguez-

Soriano’s confession, without additional corroborative evidence, was insufficient to find

him guilty beyond a reasonable doubt.

                                            B.

       “It is a settled principle of the administration of criminal justice in the federal

courts that a conviction must rest upon firmer ground than the uncorroborated admission

or confession of the accused.” United States v. Abu Ali, 528 F.3d 210, 234 (4th Cir.

2008) (quoting Wong Sun v. United States, 371 U.S. 471, 488-89 (1963)); see also United

States v. Stephens, 482 F.3d 669, 672 (4th Cir. 2007) (criminal defendant’s conviction

cannot rest entirely on an uncorroborated extrajudicial confession). The requirement for

corroboration “is rooted in ‘a long history of judicial experience with confessions and in

the realization that sound law enforcement requires police investigations which extend
                                             9
beyond the words of the accused.’” Wong Sun, 371 U.S. at 489 (quoting Smith v. United

States, 348 U.S. 147, 153 (1954)). This is so because “the doubt persists that the zeal of

the agencies of prosecution to protect the peace . . . or the aberration or weakness of the

accused under the strain of suspicion may tinge or warp the facts of the confession.” Id.

at 489 (citing Opper v. United States, 348 U.S. 84, 89-90 (1954)). Moreover, “there can

be no conviction of an accused in a criminal case upon an uncorroborated confession,”

where the corroboration “wholly fails to include any substantial evidence of the corpus

delecti.” Yost v. United States, 157 F.2d 147, 150 (4th Cir. 1946). Thus, courts require

corroboration to “prevent confessions to crimes never committed and ‘convictions based

upon untrue confessions alone.’” Abu Ali, 528 F.3d at 234 (quoting Warszower v. United

States, 312 U.S. 342, 347 (1941)). But “since this corroboration rule ‘infringe[s] on the

province of the primary finder of facts, its application should be scrutinized lest the

restrictions it imposes surpass the dangers which gave rise to them.’” Id. (citing Smith,

348 U.S. at 153).

       “Independent evidence adequately corroborates a confession if it ‘supports the

essential facts admitted sufficiently to justify a jury inference of their truth;’ the facts

admitted ‘plus the other evidence besides the admission must, of course, be sufficient to

find guilt beyond a reasonable doubt.’” Abu Ali, 528 F.3d at 235 (citing Opper, 348 U.S.

at 93); Stephens, 482 F.3d at 672. The corroborative evidence does not have to prove the

offense beyond a reasonable doubt, or even by a preponderance. But there must be

substantial independent evidence that the offense has been committed in the first

instance, and that the evidence as a whole proves beyond a reasonable doubt that the

                                            10
defendant is guilty. Abu Ali, 528 F.3d at 235 (citing Smith, 348 U.S. at 156); Kasai, 736

F. App’x at 415.     Only after a defendant’s admissions have been corroborated by

sufficient independent evidence may the government “prove the offense through the

statement of the accused.” Abu Ali, 528 F.3d at 235; Kasai, 736 F. App’x at 415. “The

government must establish each element of an offense, but may do so ‘by independent

evidence or corroborated admissions,’ and ‘one mode of corroboration is for the

independent evidence to bolster the confession itself and thereby prove the offense

through the statements of the accused.’” Abu Ali, 528 F.3d at 235 (citing Smith, 348 U.S.

at 156).

                                           C.

       Applying these legal principles and the appropriate standard of review to the case

at hand, we find that the government has failed to meet its burden to prove that

Rodriguez-Soriano knowingly made a false statement to the firearms dealer as to the

identity of the actual buyer of the firearms. There is no corroboration demonstrating that

the transaction was a straw purchase, and accordingly no substantial independent

evidence that, together with the confession itself, proves Rodriguez-Soriano’s guilt

beyond a reasonable doubt. Neither party refutes that Rodriguez-Soriano was eligible to

acquire firearms at the time he purchased them. And the ATF forms and the testimony of

the representative of the licensed firearms dealer, at best, prove only that he made a

facially legal purchase of two firearms. It was the government’s burden to prove that

Rodriguez-Soriano knowingly committed a crime by falsely stating that he was buying

the guns for himself. The government contends that additional independent evidence

                                           11
presented at trial sufficiently corroborated his confession, and this corroborating

evidence, together with the confession itself, was sufficient to sustain his conviction. We

disagree.

       In reaching this conclusion, we find the facts in Stephens, 482 F.3d 669,

particularly instructive. There, an officer on patrol heard four to five gunshots coming

from a nearby street. He turned in the direction of the shots and within thirty seconds

observed a man, later identified as Stephens, crossing the street. Stephens ran when he

saw the officer, and was later apprehended inside a nearby house. The officer retraced

the path of pursuit and found a revolver containing five spent shell casings lying in the

grass near where he first saw Stephens. Id. at 671.

       Upon being taken into custody, Stephens was interviewed by two ATF agents. He

told them that approximately two to three months earlier, a local drug dealer known as

“Red” fronted him a quantity of cocaine for which he was to pay $1,500. Stephens was

unable to repay Red because his wife had consumed the cocaine. Stephens heard on the

street that Red intended to kill him because he failed to pay, and later that evening, when

he drove past Red and his associates, someone in the group fired a shot at him. Stephens

retrieved his gun and fired the shots the officer heard at Red’s vehicle, a white Mazda,

when he saw it on the street. Two months after his initial statement to the agents,

Stephens repeated his statement in a proffer to the government. Id.

       But when Stephens took the stand in his own defense at trial, he testified that he

had lied to the ATF agents after his arrest and in his proffer. He stated that on the night

in question, he was sitting on his grandmother’s porch when an individual approached

                                            12
and offered to sell him a handgun for $75. Stephens paid $60 for the firearm, and then

walked to a friend’s house where he fired the gun into the air. He explained that he lied

about his association with Red in hopes he would be released on bond, or released so he

could provide information about Red’s drug dealing activities. Stephens denied having

any connection to Red, that he was involved in drug sales, or that he owed anyone for

drugs. Id.

       Stephens’ motion for a judgment of acquittal was denied, id. at 672, and a jury

found him guilty of conspiracy to distribute cocaine in violation of 21 U.S.C. § 846, and

of using, carrying, and discharging a firearm in relation to a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A)(iii). Id. at 670. But on appeal, this Court reversed,

finding that the evidence was insufficient to corroborate his confession to the ATF agents

and thereby establish his guilt of the offenses.      This Court noted that further law

enforcement investigation “might have served to fortif[y]” the truth of Stephens’

confession. But the ATF agent, who was familiar with the city’s drug trade and knew of

a drug dealer named Red who drove a white Mazda, could not establish any connection

between Stephens and Red, and his corroboration of those details from Stephens’

statement did not establish the necessary link between Stephens and Red to prove the two

were engaged in a conspiracy to sell cocaine. Id. at 673.

       If Stephens sets the outer bounds of the corroboration rule, the evidence here is

well within it. Here, the government contends that four pieces of evidence corroborate

Rodriguez-Soriano’s confession that he made a straw purchase:            (1) the guns he

purchased were no longer in his possession; (2) he lied to the agents about buying the
                                            13
firearms in two separate transactions; (3) he made inconsistent and contradictory

statements about the alleged theft of the guns; and (4) he reaffirmed his confession in a

subsequent interview. The government would have us conclude that under the applicable

standard of review, despite the absence of testimony from the homicide detective and the

other parties involved in the alleged straw purchase, and the government’s failure to

introduce the gun into evidence, it still produced substantial independent evidence that,

together with the evidence as a whole, was sufficient for the jury to find Rodriguez-

Soriano guilty beyond a reasonable doubt. But the government’s argument fails because

all of the evidence the government claims corroborates Rodriguez-Soriano’s confession

arises from his own statements to law enforcement.

      At the time Rodriguez-Soriano told the agents he no longer had the guns, Agent

Burkholder had already received information, independent of Rodriguez-Soriano’s

statement, that the gun had been used by a third party in a homicide. But given that

Agent Burkholder’s testimony regarding the use of the gun to commit a murder was not

offered at trial for the truth of the matter asserted, but rather was admitted solely to

explain what prompted the investigation of the gun purchases, the sole evidence at trial

that Rodriguez-Soriano was no longer in possession of the guns arose from Rodriguez-

Soriano’s statement, and therefore was not an independent corroboration of the straw

purchase.

      Given the limited purpose for which the jury could consider Agent Burkholder’s

testimony, the remaining evidence the government advances as corroborative is simply

inadequate, as it does not prove that Rodriguez-Soriano knowingly made a false

                                           14
statement. That Rodriguez-Soriano no longer possessed the firearms at the time of the

interview did not itself indicate that he knowingly misrepresented he was the actual

buyer. And while his later, inconsistent explanations as to why he purchased the firearms

or how they were stolen may suggest that he lied to the ATF agents, they do not establish

that he knowingly made a false statement at the time of purchase, as required under

§ 924(a)(1)(A).

       The government would also have us construe Rodriguez-Soriano’s statements

made in his subsequent interview as a separate confession, and determine that each

confession corroborates the other.      But the government cannot rely on a second

uncorroborated confession as independent evidence corroborating an initial one,

particularly where the second does nothing to “fortif[y] the truth of the confession” by

offering further corroboration that a crime was committed. See Stephens, 482 F.3d at

672-73.   And where the only evidence of the corpus delecti is an uncorroborated

confession, the evidence is insufficient as a matter of law. See Yost, 157 F.2d at 150.

       The facts of this case and other cases like it where the “confessions or admissions

constitute[] the only evidence linking [a defendant] to criminal conduct,” demonstrate the

need for the uncorroborated confession rule – “to prevent confessions to crimes never

committed.” Warszower, 312 U.S. at 347. See Stephens, 482 F.3d at 672 (government

presented no evidence other than defendant’s statement to establish his connection to a

drug conspiracy).    In Stephens, this Court noted that further investigation by law

enforcement might have fortified the truth of the defendant’s confession. 482 F.3d at

673. Here, it appears that the prosecutor knew the identities of potential corroborating
                                            15
witnesses, yet we can only speculate as to why evidence corroborating Rodriguez-

Soriano’s alleged offense was not presented at his trial. But regardless of the reason, we

conclude that without the necessary corroboration of the confession, the prosecution has

failed to present sufficient independent evidence that a crime was committed, and where,

as here, the prosecutor’s failure to do so is “clear,” see Burgos, 94 F.3d at 862, the

absence of substantial independent evidence cannot sustain the jury’s verdict and requires

reversal. Stephens, 482 F.3d at 673.



                                            IV.
      For these reasons, we find that the evidence presented at trial was insufficient to

support the jury’s verdict.      Given that the evidence was insufficient to corroborate

Rodriguez-Soriano’s confession, and thus insufficient to establish his guilt of the offense

beyond a reasonable doubt, we decline to address Rodriguez-Soriano’s claim that the

district court erred in refusing to permit the expert proposed testimony regarding false

confessions. We reverse Rodriguez-Soriano’s conviction and remand with instructions to

enter a judgment of acquittal.



                                                                      CONVICTION
                                                          REVERSED AND REMANDED




                                             16
RICHARDSON, Circuit Judge, dissenting:

       Historically, juries have given tremendous weight to defendants’ confessions when

determining guilt, often considering them to be incontrovertible evidence. Juries today

continue to do so. For this reason, under longstanding Supreme Court precedent, a

prosecutor seeking to admit a defendant’s out-of-court confession must provide evidence

showing that the confession is trustworthy. But that evidence need not independently

prove the “corpus delicti”—that is, the “body of the crime”—as American common law

once required. Nor must it corroborate every element of the crime at issue. Rather, the

prosecutor need only offer independent evidence that tends to show that the confession is

trustworthy. My colleagues in the Majority rewrite this rule, reviving and expanding the

old corpus delicti doctrine by demanding evidentiary proof, independent of his many

admissions, that Rodriguez-Soriano violated each element of the crime. I respectfully

dissent.

                                             I.

       In the seventeenth century, the English courts established a common law rule

requiring the prosecutor in a homicide case to prove the corpus delicti through evidence

other than a defendant’s out-of-court confession. 1 Known as the corpus delicti doctrine,


       1
         Roman law similarly provided that a judgment could not rest just on a naked
extrajudicial confession, which was considered to be semiplena probatio (i.e., “half
proof”) unless “voluntarily made, in the presence of the injured party, or, if reiterated at
different times in his absence, and persisted in.” 1 SIMON GREENLEAF & SIMON
GREENLEAF CROSWELL, A TREATISE ON THE LAW OF EVIDENCE § 217, at 278 (14th ed.
1883); see also Robert E. Ireton, Confessions and Corpus Delicti, 6 DET. L. REV. 92, 93–
94 (1936).


                                            17
the rule sought to ensure that a defendant would not be punished for allegedly killing

someone who was actually alive but missing. 2 To avoid this result, prosecutors seeking

to prove homicide needed corroboration, and the quintessential example has always been

the body of the victim. But requiring a body in every homicide case would have led to

untenable and unjust results. So the prosecution was not always required to provide a

corpse to prove the corpus delicti of a homicide. Captain Green’s Trial, 14 How. St. Tr.

1199, 1246 (Scot. Adm. 1705); see also United States v. Gibert, 25 F. Cas. 1287, 1290

(C.C.D. Mass. 1834) (Story, J.) (noting that categorically requiring a body “would

amount to a universal condonation of all murders committed on the high seas”).

Ultimately, English courts were cautious in adopting the corpus delicti doctrine: some

rejected it altogether, while others applied it only in murder and bigamy prosecutions. 3

WIGMORE, EVIDENCE § 2070, at 2778–79 (1904); Note, Proof of the Corpus Delicti

Aliunde the Defendant’s Confession, 103 U. PA. L. REV. 638, 640 (1955).

      Many American courts enthusiastically adopted the corpus delicti doctrine,

expanding it well beyond its historical roots. For instance, they applied it to nonviolent

crimes.   See, e.g., Forte v. United States, 94 F.2d 236 (D.C. Cir. 1937) (knowing

interstate transportation of a stolen motor vehicle). And they expanded the concept of the

      2
         Some credit Lord Hale as the originator of the doctrine, as he wrote: “I would
never convict any person of murder or manslaughter, unless the fact were proved to be
done, or at least the body found dead.” 2 MATTHEW HALE, HISTORIA PLACITORUM
CORONÆ: THE HISTORY OF THE PLEAS OF THE CROWN 290 (S. Emlyn ed., 1736). Hale
justified his position on two stories where purported murder victims returned to town,
very much alive, after others had been executed for their “murders.” Id. Both stories,
however, involved prosecutions based on circumstantial evidence rather than false
confessions.

                                           18
“corpus delicti” to include not just the physical facts of the crime, but also criminal

agency; in the example of a murder case, not only must the victim be dead, the evidence

must suggest foul play as opposed to a natural or accidental death. See id. at 243–44.

       In 1954, the Supreme Court rejected the expanding corpus delicti doctrine. Opper

v. United States, 348 U.S. 84, 93 (1954); see also United States v. Abu Ali, 528 F.3d 210,

235 (4th Cir. 2008) (“[T]he Supreme Court resolved this question for federal courts by

rejecting the corpus delicti rule . . . .”).   The Court instead adopted a more limited

requirement that the prosecution introduce independent evidence that “would tend to

establish the trustworthiness of the [defendant’s] statement.” Opper, 348 U.S. at 93.

This evidence “need not be sufficient, independent of the statements, to establish the

corpus delicti.”    Id.   Instead, it need only “support[] the essential facts admitted

sufficiently to justify a jury inference of their truth.” Id. Of course, the prosecution must

still produce independent evidence to establish beyond a reasonable doubt any elements

not addressed by the confession. Id. at 94.

       The Court elaborated on the degree of corroboration required in Smith v. United

States, a companion case handed down the same day as Opper. 348 U.S. 147 (1954). It

explained that all “elements of the offense must be established by independent evidence

or corroborated admissions, but one available mode of corroboration is for the

independent evidence to bolster the confession itself and thereby prove the offense

‘through’ the statements of the accused.” Id. at 156. As the Supreme Court would later

explain, “extrinsic proof [is] sufficient which merely fortifies the truth of the confession,



                                               19
without independently establishing the crime charged.” Wong Sun v. United States, 371
U.S. 471, 489 (1963).

        The facts of Opper and Smith show just how tenuous this corroborating evidence

can be. In Opper, the defendant was convicted of bribery for paying a government

employee to select his stock of goggles for purchase by the Air Force. The defendant

admitted to the FBI that he had handed the employee cash, but insisted it was merely a

friendly loan.   And the prosecution’s independent evidence only proved that the

defendant cashed a check for himself (corresponding to an amount he had admitted he

had given to the employee), that there was contact between the defendant and the

employee, and that the initial rejection of the defendant’s goggles was overturned at the

employee’s urging. This independent evidence tended to support only circumstantially

the defendant’s single admission that he paid the money. The Supreme Court nonetheless

held that there was “substantial independent evidence to establish directly the truthfulness

of [the] petitioner’s admission.” Id. at 93–94. And the jury was therefore justified in

relying on this extrajudicial admission.

        The connection in Smith was even more attenuated. There, the defendant was

accused of criminal tax evasion during a five-year period.        The government’s case

substantially relied on one statement by the defendant describing his specific net worth at

the beginning of this period—which, if proven, would show that his reported income was

too low to explain his high net worth at the end of this period. The Supreme Court held

that the government had sufficiently corroborated this lone admission in two independent

ways.

                                            20
       First, the government had bolstered the admission through his prior tax filings,

which showed only minimal income. 348 U.S. at 157. The Court determined that those

tax filings corroborated another extrajudicial statement by the defendant about his limited

work history, which together adequately corroborated that the defendant had a low net

worth at the beginning of the relevant period. And the general suggestion that he had a

low net worth was enough to corroborate the specific net worth statement to which the

defendant had admitted.

       Second, and independently, the Court in Smith held that the government

adequately corroborated his opening net worth by presenting evidence that “tend[ed] to

establish the crime of tax evasion without resort to the net worth computations.” Id. at

158. The government had presented evidence that, during the five-year period, the

defendant and his wife started a business that kept no financial records, opened many

bank accounts, added a lot of money to those bank accounts, and made other substantial

expenditures. The Court noted that these acts “might not, of themselves, suffice to

support a conviction of tax evasion without evidence of a starting point indicating a lack

of funds from which these payments might have come.” Id. at 159. Though these facts

were only loosely related to the net-worth statement that the prosecution sought to

corroborate, the Court still held that this evidence was sufficient. Id.

                                             II.

       Here Rodriguez-Soriano was charged with making a false statement about being

the actual purchaser during a firearm purchase in violation of 18 U.S.C. § 924(a)(1)(A).

The elements of this crime require the defendant to (1) knowingly make a false statement

                                             21
or representation (2) to a federal firearms licensee (3) about the information that the law

requires such licensees to keep. Rodriguez-Soriano confessed to all of his conduct in

committing this crime:     he admitted that he had agreed to buy two guns for an

acquaintance named Ron, that he bought Ruger and Hi-Point 9mm handguns in July 2015

at Gander Mountain, that he filled out and signed ATF Form 4473 when buying the

handguns (stating that the guns were for himself), and that he gave the two guns to Ron

right after making the purchase.

       Evidence independent of his confession confirmed the essential facts to which

Rodriguez-Soriano admitted. This independent evidence confirmed that he did in fact

purchase two guns at the same time, that the guns he bought were Ruger and Hi-Point

9mm handguns, that he did so in July 2015 at Gander Mountain, and that he filled out and

signed ATF Form 4473 when he bought the guns.

       Nothing more is required. The independent evidence need not confirm every

detail from the defendant’s admissions. Rather, “independent corroboration of one part

of the statement may corroborate the entire statement.” United States v. Brown, 617 F.3d
857, 863 (6th Cir. 2010) (citing Smith, 348 U.S. at 156).

       Indeed, we have continually acknowledged that corroborative evidence need not

establish every element of a criminal offense. United States v. Stephens, 482 F.3d 669,

672 (4th Cir. 2007) (citing United States v. Waller, 326 F.2d 314, 315 (4th Cir. 1963)).

An element of the crime may be proven entirely based on the defendant’s confession so

long as the confession is otherwise corroborated. See United States v. Irving, 452 F.3d
110, 118 (2d Cir. 2006) (noting that a defendant’s “confession, if proven reliable, may

                                            22
serve as the only evidence reaching the corpus delicti”); United States v. Fujii, 301 F.3d
535, 541 (7th Cir. 2002) (acknowledging that “some elements of the offense may be

proven entirely on the basis of” the corroborated confession); United States v. Gravitt,

484 F.2d 375, 381 (5th Cir. 1973) (“If there is extrinsic evidence tending to corroborate

the confession, the confession as a whole is admissible; and some elements of the offense

may be proven entirely on the basis of a corroborated confession.”); United States v.

Wilson, 436 F.2d 122, 124 (3d Cir. 1971) (“[T]o corroborate a confession or admission, it

is unnecessary for the prosecutor to introduce substantial independent evidence of each

element of the offense with which the defendant is charged.”). The independent evidence

need only reinforce the credibility of the defendant’s statement, not independently

establish each element of the offense.

       The Majority dismisses all of this, concluding that “[t]here is no corroboration

demonstrating that the transaction was a straw purchase . . . .” Majority Op. at 11. 3 In

doing so, the Majority requires corroboration of Rodriguez-Soriano’s mental state (i.e.,

that he intended to buy the guns for another person). This misconstrues the correct

standard, instead describing a new rule that requires formal proof of a crime’s every

element. But only the essential facts of the confession must be corroborated, not every

       3
         The Majority’s language is telling: it variously complains that the corroborative
evidence does not “demonstrat[e],” “prove,” and “establish.” Majority Op. at 11, 15. But
the Supreme Court has held that the corroborative evidence need not itself “establish”
anything—it is enough if it “tends to establish” the trustworthiness of the confession by
bolstering its essential facts. Opper, 348 U.S. at 93 (emphasis added); see also Warring
v. United States, 222 F.2d 906, 911 (4th Cir. 1955) (noting that “corroboration is needed
only to allay suspicion of the veracity of the admission”).


                                           23
element of the offense. It is thus of no consequence that he engaged in “a facially legal

purchase.”

      And even if corroboration of Rodriguez-Soriano’s mental state is required, we in

fact have independent corroborative facts that tend, though only weakly, to show that he

did not buy the guns for himself. First, consider the simple fact that a 23-year-old

simultaneously bought two inexpensive, interchangeable handguns for over $500. Next,

Rodriguez-Soriano did not produce the guns when the agents arrived to ask about them—

tending to show that he no longer had them, and accordingly, that he never intended to

keep them in the first place.        The Majority contends that the prosecution needed

Rodriguez-Soriano’s admission to prove this fact. Not so. It is an objective fact that

agents visited Rodriguez-Soriano and that he did not produce the guns. His admission

was unnecessary to prove that point. Cf. Smith, 348 U.S. at 159 (finding a defendant’s

lack of business records to be corroborative evidence of the crime of tax evasion).

Finally, ATF Form 4473 indirectly corroborates his confession by tending to show the

story he first gave the agents—that a friend broke into his house and stole the guns—was

false. That is because the form shows that he bought both guns together, something he

initially lied about but later admitted. Cf. id. at 157–59 (using a corroborated admission

to corroborate another admission).

      Despite all this, the Majority suggests that United States v. Stephens compels us to

overturn the jury’s guilty verdict. Stephens involved a man who confessed to buying

drugs and shooting at a certain drug dealer’s car after being arrested near where several

gunshots were heard. 482 F.3d at 671. But at trial, the man testified that he had lied to

                                             24
law enforcement about shooting at the drug dealer, and instead that he had merely fired a

gun into the air to test it. He was convicted both of conspiracy to distribute cocaine and

of using a firearm in relation to a drug trafficking crime. This Court reversed his

convictions, reasoning that there was inadequate corroborative evidence linking him to

the drug trade (or linking him to the drug dealer specifically): there was only evidence

connecting him to the firearm. Id. at 673. We concluded that the evidence that the man

fired a gun outside did not sufficiently support the essential facts of the drug crimes for

which he was convicted. And as such, we found his confession to be uncorroborated.

But while the prosecution in Stephens provided practically no evidence to help establish

the trustworthiness of the man’s initial confession, and no evidence at all that he was

involved in the drug trade, the prosecution here provided independent evidence that

corroborated all of Rodriguez-Soriano’s conduct in committing the crime: the only thing

the prosecution purportedly failed to corroborate was his mental state when he filled out

ATF Form 4473. This corroborating evidence was more than enough to help establish

his candor, and accordingly, his confessions properly supported his conviction.

                             *             *             *

       A defendant may not be convicted based solely on an uncorroborated confession.

But the law does not require a prosecutor to convict a defendant before a jury may hear

his confession. Instead, the law takes a middle ground between these two extremes,

merely requiring evidence that tends to establish the trustworthiness of the confession.

This rule helps to ensure that defendants are not convicted based on false confessions,

while also not hampering the search for truth with an unreasonable evidentiary burden.

                                            25
As the evidence offered here adequately corroborated Rodriguez-Soriano’s confessions, I

respectfully dissent.




                                          26